internal_revenue_service number release date index number ------------------------ ------------------------------------------------ --------------------------------------------------------------- --------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-135274-11 date date taxpayer ------------------------------------------------------------------------------------------ ------------------------------------------------ --------------------------------- -------------------------------- ---------------- ---------------- ------------------------------- parent state x y dear --------------- this is in reply to your request for a ruling with respect to the reasonable mortality charge requirements under sec_7702 of the internal_revenue_code for certain life_insurance contracts issued on or after date and before date contract s facts taxpayer represents as follows taxpayer was incorporated in state and is an indirect wholly-owned subsidiary of parent with whom it files a consolidated federal_income_tax return taxpayer is licensed to engage in the life_insurance business in x and y and represents that it is a life_insurance_company as defined by sec_816 further the contracts are life_insurance contracts under sec_7702 by satisfying the cash_value_accumulation_test cvat of sec_7702 in making the computations required by sec_7702 for the contracts taxpayer utilizes the cso mortality tables plr-135274-11 under certain circumstances owners of the contracts want to decrease the death_benefit for example the contract owner may not need the full amount of coverage originally purchased market downturns increase the net amount_at_risk on a variable_contract and the contract owner may not want or cannot afford to pay higher premiums the contract owner can no longer afford the premium and if the contract owner cannot or does not want to pay the full premium coverage could lapse and terminate without value the contracts do not include a provision that explicitly contemplates the owner’s ability to request a decrease in coverage under the contract the contracts contain provisions allowing the owner to request a modification and requiring taxpayer’s consent to the modification when owners have used these provisions to request a reduction of the death_benefit taxpayer’s historical practice has been to grant the request representations additionally taxpayer represents that taxpayer issued each contract before date and the state in which each contract was issued permitted or required the use of the cso mortality tables at the time of issuance each contract qualifies for and relies upon the safe harbors in notice_88_128 and notice_2006_95 that deems mortality charges based on the cso mortality tables to be reasonable mortality charges for purposes of sec_7702 taxpayer will grant a request by a contract owner for a decrease in face_amount under the contract and will not treat the decrease as causing a loss of the cso safe_harbor under notice_2006_95 only if i the contract will continue on the same policy form or blank and ii the state in which the contract was issued will continue to permit the use of the cso mortality tables under the state's standard valuation and minimum nonforfeiture laws as applied to the contract requested ruling taxpayer requests a ruling that a reduction in the face_amount under a contract pursuant to the owner’s request and with taxpayer’s consent will not cause the contract to be treated as ‘newly issued’ for purposes of sec_5 of notice_2006_95 the death_benefit may change if there is a withdrawal of the contract’s cash_value at issue here is a contractual modification of the death_benefit not a modification resulting from the application of formula to the contract’s cash_value plr-135274-11 law a life_insurance_contract is any contract that is a life_insurance_contract under applicable law but only if the contract meets the cvat or meets the guideline premium requirements and falls within the cash_value corridor sec_7702 a contract meets the cvat if by the terms of the contract the cash_surrender_value does not at any time exceed the net_single_premium which would have to be paid to fund future_benefits under the contract sec_7702 under sec_7702 the cvat determination is made on the basis of interest at the greater of an annual effective rate of percent or the rate s guaranteed in the contract based on a reasonable mortality charge and certain computation rules for contracts issued on or after date the reasonable mortality charge must meet the requirements prescribed in regulation sec_3 and may not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables at the time the contract is issued sec_7702 sec_807 provides that the term prevailing_commissioners’_standard_tables means with respect to any contract the most recent commissioners’ standard tables prescribed by the national association of insurance commissioners naic that are permitted to be used in computing reserves for that type of contract under the insurance laws of at least states when the contract was issued when the tables change sec_807 provides a 3-year transition_period during which an insurer may use either the newly prevailing cso tables or those that were previously prevailing the commissioners’ standard ordinary mortality and morbidity tables cso tables prescribed by the naic became the prevailing_commissioners’_standard_tables during calendar_year accordingly the cso mortality tables generally must be used for purposes of applying the reasonable mortality charge requirements of sec_7702 with regard to contracts issued after date see notice_2006_95 sec_221 of the deficit_reduction_act_of_1984 defra pub_l_no 98_stat_767 vol c b added sec_7702 to the code providing a statutory definition of the term life_insurance_contract sec_7702 applies to contracts issued after date in taxable years ending after that date in the irs issued proposed_regulations defining reasonable mortality charges for computations under sec_7702 and sec_7702a see prop sec_1 b but has not published them in final form see sec_5011 of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3660 1988_3_cb_320 plr-135274-11 notice_2006_95 provides guidance on the applicable issue_date for purposes of the reasonable mortality charge requirements section dollar_figure provides that t he date on which a contract was issued generally is to be determined according to the standards that applied for purposes of the original effective date of see h_r conf_rep no 98th cong 2d sess vol c b see also staff of senate comm on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date pincite comm print thus contracts received in exchange for existing contracts are to be considered new contracts issued on the date of the exchange for these purposes a change in an existing contract is not considered to result in an exchange if the terms of the resulting contract that is the amount and pattern of death_benefit the premium pattern the rate or rates guaranteed on issuance of the contract and mortality and expense charges are the same as the terms of the contract prior to the change for contracts that satisfied the notice’s safe harbors when issued dollar_figure of notice_2006_95 provides an exception from the exchange rule for these contracts a change in an existing contract does not result in an exchange of the existing contract for a new contract to which the cso tables apply if a the change modification or exercise of a right to modify add or delete benefits is pursuant to the terms of the contract b the state in which the contract is issued does not require use of the cso tables for that contract under its standard valuation and minimum nonforfeiture laws and c the contract continues upon the same policy form or blank section dollar_figure of notice_2006_95 explains that that t he changes modifications or exercises of contractual provisions referred to in dollar_figure include the addition or removal of a rider the addition or removal of a qualified additional benefit qab an increase or decrease in death_benefit whether or not the change is underwritten a change in death_benefit option such as a change from an option to option contract or vice versa reinstatement of a policy within days after its lapse and reconsideration of ratings based on rated condition lifestyle plr-135274-11 or activity such as a change from smoker to nonsmoker status analysis under dollar_figure of notice_2006_95 certain alterations of a life_insurance_contract are not considered to result in an exchange that would cause the contract to be considered newly issued on the date of the alteration the excepted alterations are those made if the change modification or exercise of a right to modify add or delete benefits is pursuant to the terms of the contract emphasis added here the requested decrease is not pursuant to the terms of the contract s in contrast to some contracts the contracts do not contain any terms that operate to alter of the amount of coverage the alteration neither occurs automatically upon the satisfaction of a condition set forth in the contracts nor as a result of the exercise of any contractual right provided to a party to the contract accordingly a reduction in the face_amount under a contract pursuant to the owner’s request and with taxpayer’s consent is not an alteration pursuant to the terms of the contract under dollar_figure of notice_2006_95 ruling a reduction in the face_amount under a contract pursuant to the owner’s request and with taxpayer’s consent results in an exchange that causes the contract to be treated as newly issued for purposes of reasonable mortality charge requirements of sec_7702 caveats the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to the treatment under sec_7702 sec_7702a sec_72 or sec_807 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the ruling see dollar_figure revproc_2012_1 2012_1_cb_1 when the criteria in dollar_figure of revproc_2012_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-135274-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s john e glover senior counsel branch office of associate chief_counsel financial institutions products cc
